DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 12/15/2016. It is noted, however, that applicant has not filed a certified copy of the 10 2016 225 208.9 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2020/0369573).
With regards to claim 1, Kudo teaches a method for producing shaping a composition for a molding (0116) that is used for dental materials (0002) (abstract) that contains a polymerization composition (0120) that contains polymerizable monomers (0120), a polymerization initiator (0128) that is a photopolymerization initiator (0128) reading on radical polymerization.  Kudo further teaches the addition of polyethylene glycol (reading on an inert component as cited in the specification) (0073).  Kudo teaches the production process to include forming the shaped body with the composition (0144) followed by heating the composition (0150).
Kudo does not teach the process to include an alloy, ceramic, or glass ceramic to be poured or pressed in the mold.  However, one skilled in the art prior to the effective filing date of the present invention would know that common alloy or ceramic materials are used in the dental field, therefore, the use of the material in a dental mold would be obvious.
With regards to claim 2, Kudo teaches the monomer to include (meth)acrylates and (meth)acrylamides (0121).
With regards to claim 3, Kudo teaches the monomer to include monofunctional (meth)acrylates (0121).
With regards to claim 4, Kudo teaches the initiator to be a photoinitiator (0128).
With regards to claim 5, Kudo teaches the initiator to include, among others, α-diketone (0128).
With regards to claim 6, Kudo teaches the composition to include polyethylene glycol (0073)
With regards to claim 8, Kudo teaches the composition to include a colorant (0134).
With regards to claims 17-20, Kudo does not teach the maximum thermal expansion. However, However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used in art, the claimed physical properties relating to the maximum linear thermal expansion are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 21, Kudo teaches the mold to be formed using stereolithography methods (0144).



Claims 1-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2012/0010066).
With regards to claim 1, Fischer teaches a slip (title and abstract) that is based on a polymerizable binder, a polymerization initiator and a filler (abstract) wherein the initiator is a photoinitiator and the filler is a glass or ceramic (abstract) reading on an 
Fischer does not teach the process to include an alloy, ceramic, or glass ceramic to be poured or pressed in the mold.  However, one skilled in the art prior to the effective filing date of the present invention would know that common alloy or ceramic materials are used in the dental field, therefore, the use of the material in a dental mold would be obvious.
With regards to claims 2 and 3, Fischer teaches the composition used to form the slip to be 2-hydroxyethyl acrylate (0106) reading on a monofunctional (meth)acrylate.
With regards to claims 4 and 5, Fischer teaches the photoinitiator to include Irgacure 819 (0108).
With regards to claims 6 and 7, Fischer teaches the composition to include polypropylene glycol or polyethylene glycol (0108) each having a molecular weight of 400 (0108).
With regards to claim 8, Fischer teaches the composition to include inhibitors (0068) and/or a coloring material (0076).
With regards to claims 9-11, Fischer teaches the composition to contain 0 to 50% of a polymerizable monomer (0030), 0.001 to 2% of a photoinitiator (0031), and 30 to 90% of the filler (0032).
With regards to claims 12 and 13, Fisher teaches the amount of monomer A1 to be 1 to 30% and the amount of monomer A2 to be 0 to 50% (claim 1) reading on a 
With regards to claims 14 and 15, Fischer teaches the addition of a colorant in the amount of 0.0001 to 2.0% (0076) and the amount of UV absorbing agent (photoiniferter) to be 0.005 to 2% (0073).
With regards to claim 16, Fischer teaches the addition of a colorant in the amount of 0.0001 to 2.0% (0076), the amount of UV absorbing agent (photoiniferter) to be 0.005 to 2% (0073), and the amount of filler to be 9.95% (0108).
With regards to claims 17-20, Fischer does not teach the maximum thermal expansion. However, However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used in art, the claimed physical properties relating to the maximum linear thermal expansion are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 21, Fischer teaches the slip to be formed from stereolithography (title).
With regards to claims 24 and 25, Fischer teaches a slip (title and abstract) that is based on a polymerizable binder, a polymerization initiator and a filler (abstract) wherein the initiator is a photoinitiator and the filler is a glass or ceramic (abstract) reading on an inert filler.  Fischer teaches the body to be prepared by curing with the formation of the geometric shape of it followed by subjecting it to heat (0100-0101).  Fisher teaches the amount of monomer A1 to be 1 to 30% and the amount of monomer A2 to be 0 to 50% (claim 1) reading on a total amount of monomer to be 1 to 80%.  Fischer teaches the composition to include polypropylene glycol or polyethylene glycol (0108) each having a molecular weight of 400 (0108).  Fischer teaches the monomer to include urethane compounds formed from a diisocyanate, HPA, HEA (as known in the art to form a urethane dimethacrylate) (0074).  Fischer teaches the composition to contain 0.001 to 2% of a photoinitiator (0031) and 30 to 90% of the filler (0032).
Fischer does not teach the process to include an alloy, ceramic, or glass ceramic to be poured or pressed in the mold.  However, one skilled in the art prior to the effective filing date of the present invention would know that common alloy or ceramic materials are used in the dental field, therefore, the use of the material in a dental mold would be obvious.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also read on claim 1 but does not teach .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.